

116 HR 8049 IH: Stop Poisoning Florida Act
U.S. House of Representatives
2020-08-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8049IN THE HOUSE OF REPRESENTATIVESAugust 14, 2020Mr. Mast introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Corps of Engineers to prohibit certain discharges of water at Lake Okeechobee, and for other purposes.1.Short titleThis Act may be cited as the Stop Poisoning Florida Act.2.Lake Okeechobee discharge prohibitionThe Secretary of the Army, acting through the Chief of Engineers, shall prohibit discharges of water through the S–308 and S–80 lock and dam structures at Lake Okeechobee when the water exceeds the maximum concentration of microcystins recommended for recreational waters by the Environmental Protection Agency, as described in the notice titled Recommended Human Health Recreational Ambient Water Quality Criteria or Swimming Advisories for Microcystins and Cylindrospermopsin (84 Fed. Reg. 26413) (or any successor water quality criteria), based on tests conducted by the Secretary, another Federal agency, or the State of Florida.